United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                      April 12, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-10828
                             Summary Calendar




               In the Matter of: MICHAEL CARTER HOUGH,

                                                   Debtor,


                         MICHAEL CARTER HOUGH,

                                                                 Appellant,

                                  VERSUS



      PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY; EDUCATION
      RESOURCES INSTITUTE; KEY BANK USA; KEY CORP TRUST/AES; AES
                        GRADUATE LOAN CENTER,

                                                                 Appellees.


             Appeal from the United States District Court
                  For the Northern District of Texas
                            Dallas Division
                           CA 3:03-CV-2329-R



Before DAVIS, SMITH and DENNIS Circuit Judges.

PER CURIAM:*

       Appellant   Michael   Carter   Hough   (“Hough”)   challenges       the

district court’s order affirming the bankruptcy court which held


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that his student loans owed to the Pennsylvania Higher Education

Assistance Agency (“PHEAA”) were non-dischargeable under 11 U.S.C.

§ 523 (a)(8).    Because the bankruptcy court did not clearly err in

finding that Hough failed to show he would suffer an “undue

hardship” if his student loans were not discharged, we AFFIRM the

district court’s judgment.

                                  I.

      Hough was diagnosed with bipolar disorder in 1980.   Since

his diagnosis, he earned J.D. and Masters in Business

Administration degrees and worked in various professional fields.

Hough graduated from law school in 1995 and passed the Texas Bar

Exam in 1996.    While in law school, Hough accumulated $72,837.69

in student loans from PHEAA, some of which were guaranteed by The

Education Resources Institute (“TERI”), a non-profit group that

guarantees student loans.    Hough is currently 55 years old and

single with no dependents.

      In February 2002, Hough filed for voluntary Chapter 7

bankruptcy protection.    He then filed an adversarial proceeding

against PHEAA and TERI seeking to have his student loans

discharged under the “undue hardship” exception in 11 U.S.C. §

523 (a)(8).2    Hough argued that his bipolar disorder prevents

  2
   Section 523 (a)(8) of the Bankruptcy Code provides in pertinent
part:

      (a)   A discharge under section 727, 1141, 1228 (a), or 1328
            (b), of this title does not discharge an individual
            debtor from any debt-

                                  2
him, now and in the future, from obtaining and maintaining the

gainful employment necessary to repay his student loans.

Rejecting this argument, the bankruptcy court held that Hough

failed to satisfy his burden of proving “undue hardship” as

interpreted by Brunner v. New York State Higher Education Servs.

Corp., 831 F.2d 395 (2d Cir. 1987).3   To show “undue hardship”

under the Brunner test, a debtor must prove:

           (1)   that he cannot maintain, based on current
                 income and expenses, a “minimal” standard of
                 living for himself and his dependents;

           (2)   that additional circumstances exist
                 indicating that this state of affairs is
                 likely to persist for a significant portion
                 of the repayment period of his student loans;

           (3)   that he has made a good faith effort to repay
                 the loans.
Id. at 396.

                                 II.

      The critical issue before the bankruptcy court was whether




        (8)   for an education benefit overpayment or loan made,
              insured, or guaranteed by a governmental unit, or made
              under any program funded in whole or in part by a
              governmental unit or nonprofit institution, or for an
              obligation to repay funds received as an educational
              benefit, scholarship, or stipend, unless excepting
              such debt from discharge under this paragraph will
              impose an undue hardship on the debtor and the
              debtor’s dependents.

      11 U.S.C. § 523 (a)(8) (West 2003) (Emphasis added).
  3
   The parties stipulated before the bankruptcy court            that
Brunner’s three-part test was controlling in this case.

                                  3
Hough satisfied the second prong of Brunner.4   After a two and a

half day trial, in which Hough represented himself pro se and

presented evidence and expert testimony regarding both his

condition and future employment prospects, the court concluded:

          Debtor’s expert and other evidence concerning his
     future employment prospects was questionable at best.
     The evidence was certainly belied by Debtor’s laudable
     courtroom activities. Debtor has legal, evidentiary,
     and organizational skills. If he is not able to, or
     not interested in, work as a lawyer, he may be able to
     use his skills in debt collection, or as a paralegal,
     where the stress level would be less. Such a finding
     also precludes a finding by the Court of the second
     prong of the Brunner test.
R. 61.

      On appeal to the district court, Hough challenged this

factual finding as well as other legal findings from the

bankruptcy court, but did not provide the district court with a

transcript of the challenged bankruptcy proceedings.   The

district court concluded that, without a transcript, it could not

review the evidence to assess Hough’s argument that the

bankruptcy court made incorrect factual findings.   Therefore, the

district court dismissed Hough’s claim that his student loans

were dischargeable.

      “If the appellant intends to urge on appeal that a finding

or conclusion is unsupported by the evidence or is contrary to

the evidence, the appellant must include in the record a

transcript of all evidence relevant to that finding or

  4
   The parties also stipulated before the bankruptcy court that
Hough had satisfied the first prong of Brunner’s three-part test.

                                 4
conclusion.”   FED. R. APP. P. 10 (b)(2).   In addition, we have

held that “[t]he failure of an appellant to provide a transcript

is a proper ground for dismissal of an appeal.”      RecoverEdge L.P.

v. Pentecost, 44 F.3d 1284, 1289 (5th Cir. 1995) (internal

citation omitted).    Thus, the district court correctly declined

to weigh the sufficiency of the evidence without a transcript.

     Appellant also challenges a number of legal conclusions by

the bankruptcy court, such as the finding that, because Hough had

a pre-existing condition in this case, he cannot satisfy the

second prong of the Brunner test.      However, if we accept as true

the factual findings of the bankruptcy court, these legal issues

become superfluous.   Accordingly, the district court’s judgment

must be affirmed.

                                III.

     For the foregoing reasons, the district court’s judgment is

AFFIRMED.

AFFIRMED.




                                  5